MEMORANDUM **
Lorenzo Thursday-Cajile Diosa, a native and citizen of the Philippines, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s order denying his motion to terminate. We have jurisdiction under 8 U.S.C. § 1252. See Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). We . review de novo questions of law, Cuevas-Gaspar v. Gonzales, 430 F.3d 1013, 1017 (9th Cir.2005), and we deny the petition for review.
The BIA did not err in using Diosa’s 2001 admission date, as opposed to his 1991 admission date, to determine he was removable for having committed a crime involving moral turpitude within five years of admission. See 8 U.S.C. § 1227(a)(2)(A)(i). Unlike the petitioner in Shivaraman v. Ashcroft, 360 F.3d 1142 (9th Cir.2004), who adjusted his status while he remained in the United States, Diosa departed under an order of voluntary departure and was admitted as a lawful permanent resident upon physical reentry. Diosa’s 2001 entry into the United States involved an inspection and authorization by an immigration officer, and thus, falls within the definition of “admission.” 8 U.S.C. § 1101(a)(13)(A).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.